Citation Nr: 1513517	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1953 to October 1955.  The Veteran died in November 2006, and the Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in July 2013 by the Pension Management Center of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Appellant's formal claim for death benefits made clear that she was not seeking service connection for the cause of the Veteran's death, that the Veteran had no service-connected disabilities in his lifetime, and that the Veteran had no pending claims for disability compensation at the time of his death.  As these statements indicate that the Appellant was not seeking dependency and indemnity compensation (DIC) or accrued benefits, the benefit sought on appeal is properly limited to a claim for nonservice-connected death pension benefits.


FINDING OF FACT

Based on the Appellant's income, there is no legal entitlement to nonservice-connected death pension.



CONCLUSION OF LAW

There is no legal entitlement to nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.40 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to eligibility for nonservice-connected death pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  The Board further notes that the Appellant was provided with the text of pertinent regulations governing the adjudication of this claim in a May 2014 statement of the case, after which her claim was readjudicated, as reflected in the October 2014 supplemental statement of the case.

Nonservice-connected Death Pension Benefits

VA law provides for pension payments for the surviving spouse, including those who are in need of aid and attendance (as asserted by the appellant), provided that the veteran had the requisite wartime service, the surviving spouse meets certain net worth requirements, and his or her income is less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23 (2014).  

Pursuant to 38 C.F.R. § 3.2(f), in regard to the Korean Conflict, the established period of war is from June 27, 1950 through January 31, 1955, inclusive.  As the Veteran had active service from October 1953 to October 1955, his service qualifies the Appellant, as his surviving spouse, to receive nonservice-connected pension benefits.  See 38 C.F.R. § 3.3(b)(4) (2014)  

Further, the Appellant has reported that she essentially has a negative net worth, as she recently lost her home to foreclosure, and she inherited $80,000 in unpaid debt that the Veteran had incurred, without her knowledge, during his lifetime, the payment of which depleted her resources.  Accordingly, the Appellant's net worth is not a bar to entitlement to VA nonservice-connected death pension.  See 38 C.F.R. §§ 3.274(c); 3.275.  

However, as to the eligibility requirement that the spouse's income is less than the statutory maximum rate, the Appellant's annualized income exceeds the maximum allowable income.  The rates of pension are published online on VA's benefits website and also in the Federal Register, as the maximum annual pension rate (MAPR) is adjusted from year to year.  38 C.F.R. § 3.23 (2014).  

In her application for benefits, the Appellant reported that she has one dependent adult child, as he is mentally handicapped and child-like.  However, she also reported that her son received disability benefits after his former employment was terminated, thereby failing to suggest that her adult son, who maintained employment for some period of time, may be considered as her dependent, as adult children are only deemed dependents if they became incapable of self-support due to disability prior to reaching the age of 18.  Furthermore, the Appellant also indicated that she is in need of aid and attendance.  However, when completing an aid and attendance form, she indicated while she needs help ambulating with her cane, she is not blind and can manage her own finances and medications, prepare her own meals, and feed, bathe, and tend to her hygiene needs without assistance, thereby failing to suggest that she does indeed require aid and assistance as defined by VA regulation.

Nevertheless, as further development has not been undertaken to ascertain the Appellant's need for aid and attendance and whether her adult son may qualify as a dependent child, the Board will assume, solely for the sake of argument, that the Appellant is entitled to receive compensation at the rate for a surviving spouse in need of aid and attendance with one dependent.  Accordingly, the applicable MAPR for the period implicated in this appeal (the MAPR in effect in 2013) would be, at most, $15,940.00.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Thus, in this case, the unreimbursed medical expenses would have to total $797.00 in order for the expenses to be deducted from the Appellant's annualized countable income.

When calculating the Appellant's annualized income, the Board has considered her monthly income as reported in her May 2013 formal death pension claim, her reported income when completing an income eligibility verification report in March 2014 (at which time she reported additional sources of income but stated that there had been no changes in her income, indicating she had previously inadvertently omitted those additional income sources), and her monthly Social Security Administration (SSA) benefit, as obtained from the SSA in July 2013.  

Based on these sources of reported income, the Board has determined that the appellant receives $951.90 in monthly SSA benefits and monthly pension benefits from various sources in amounts of $900, $633, $540, and $118.  Thus, the appellant receives a monthly income of $3,142.90, which equates to an annualized income of $37,714.80, which far exceeds the MAPR of $15.940.00 for a surviving spouse in need of aid and attendance with one dependent.

Parenthetically, the Board notes that while the RO added a monthly salary of $2,900 when calculating the Appellant's annualized income, a notation next to the Appellant's report of this salary indicates that this sum is actually her son's monthly salary, which is consistent with the Appellant's other reports that she does not receive any salary as she is retired.  

With regard to the Appellant's reported medical expenses for 2013, she reports that in 2013 she paid over $1,000 for treatment for her ulcerated leg; a monthly fee ranging between $20-60 in medical care co-payments; $700 in ophthalmological treatment expenses; and $200 in dental treatment expenses.  The total of these annual expenses is approximately $1,480.00, which is more than $779.00, or five percent of the MAPR for a surviving spouse in need of aid and attendance with one dependent.  However, even deducting the sum of $1,480.00 from the appellant's calculated annual income of $37,714.80, the resulting sum of $36,234 far exceeds the income cap of $15,940.00.


Thus, the evidence fails to reflect that the Appellant is eligible for a nonservice-connected death pension.  The Board is deeply sympathetic to the Appellant's financial hardship, but is nevertheless bound by the regulatory requirements for eligibility for pension benefits, as enacted by Congress.


ORDER

Entitlement to nonservice-connected death pension benefits are denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


